OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response 10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Ballard Power Systems Inc. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) August 1, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respectto the subject class of securities, and for any subsequent amendment containing information which wouldalter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose ofSection 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that sectionofthe Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not requiredtorespond unless the form displays a currently valid OMB control number. Page 1 of 4 CUSIP No.05858H104 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Investec Group Investments (UK) Limited 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of OrganizationUnited Kingdom Number of Shares Bene- ficially Owned by Each Reporting PersonWith 5.Sole Voting Power 6.Shared Voting Power 0 7.Sole Dispositive Power 8.Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (9) 8.43%* Type of Reporting Person (See Instructions) OO *Based on 84,621,348 weighted average shares outstanding as of June 30, 2012. Page 2 of 4 Item 1. (a) Name of Issuer Ballard Power Systems Inc. (b) Address of Issuer’s Principal Executive Offices 9000 Glenlyon Parkway Burnaby BC V5J 5J8 Canada Item 2. (a) Name of Person Filing Investec Group Investments (UK) Limited (b) Address of Principal Business Office or, if none, Residence 2 Gresham Street London, EC2V 7QP United Kingdom (c) Citizenship United Kingdom (d) Title of Class of Securities Common Shares (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with§240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item 4. Ownership. Please see responses to Items 5-8 and 11 on the cover of this statement, which are incorporated herein by reference. Page 3 of 4 Item 5. Ownership of Five Percent or Less of a Class. N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held forthe purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement istrue,complete and correct. 11 September 2012 Date /s/ STEVE BURGESS /s/ ANDREW BARNES Signature Steve Burgess, Director Andrew Barnes, Director Name/Title Page4 of 4
